Citation Nr: 0101425	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-20 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the North Monroe Hospital on 
September 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Veterans 
Affairs Medical Center (VAMC) in New Orleans, Louisiana, that 
denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the North Monroe Hospital on September 1, 1999.  

In his substantive appeal, received in November 1999, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, he indicated that he only 
desired a hearing if such hearing could be held in Monroe, 
Louisiana.  Notations on the appeal indicate that the RO 
spoke with the veteran and informed him that the nearest 
location for a Travel Board hearing was in New Orleans.  The 
veteran apparently stated that he could not go to New Orleans 
and that his congressman was handling this and he was not 
going to worry about it.  In statements, received in November 
1999 and January 2000, he indicated that he desired that his 
claim be adjudicated by the Board in Washington, D.C.  
Therefore, the veteran is deemed to have withdrawn his 
request for a hearing and the Board will proceed.  See 
38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  On September 1, 1999, the veteran received private 
medical treatment for complaints of chest pain and shortness 
of breath.

2.  Payment or reimbursement of the costs of medical services 
rendered by North Monroe Hospital on September 1, 1999 was 
not authorized by the VA.

3.  At the time of the veteran's treatment, he was not 
service-connected for any disability, rated permanently and 
totally disabled due to service- connected disability, or 
participating in a course of vocational rehabilitation under 
the auspices of the VA.


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran on 
September 1, 1999, at North Monroe Hospital in Monroe, 
Louisiana. 38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp 
1999);  38 C.F.R. §§ 17.52, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations state that prior authorization is 
required for private hospitalization at VA expense.  The 
Board notes that 38 C.F.R. § 17.54 states that in emergency 
cases, prior authorization will include telephone calls to 
the VA within 72 hours of the veteran's admission.  

In the instant case, the veteran contends that prior to his 
treatment on September 1, 1999, he had been told by a VA 
employee at a VA clinic in Monroe, Louisiana, that in case of 
an emergency he should go to the nearest hospital and that VA 
would pay for it.  He argues that he therefore should not be 
held responsible for the amount in issue.  

Medical records from the North Monroe Hospital show that the 
veteran received various emergency room services on September 
1, 1999, to include laboratory tests, an X-ray and an 
electrocardiogram.  

A decision from the VA Medical Center (VAMC) in Shreveport, 
Louisiana, dated October 20, 1999, shows that they denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the North Monroe 
Hospital on September 1, 1999.  The Shreveport VAMC indicated 
that the veteran's claim was denied because he had no 
service-connected disabilities.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, there is no evidence that at the time of the 
veteran's treatment, he was service-connected for any 
disability, was permanently and totally disabled as a result 
of a service- connected disability, or was participating in a 
vocational rehabilitation program.  The Board therefore 
concludes that the veteran's private hospitalization on 
September 1, 1999 was unauthorized.

The veteran maintains that a VA employee falsely told him 
that VA would pay for any emergency treatment he required, 
and that emergent conditions required that he seek care at a 
private facility on the day in question as there is no nearby 
VA facility.  While this may be true, consideration of the 
emergent nature of the circumstances and the availability of 
a VA facility are not undertaken under § 17.120 unless the 
veteran is found to have satisfied the requirements of 
§ 17.120(a).  As there is no evidence to show that that 
veteran meets any of these criteria, the claim for payment or 
reimbursement of expenses in association with his private 
treatment on September 1, 1999, is denied.

As a final matter, the veteran's representative has asserted 
in the written brief that the veteran's "local 
representative" had not been allowed the opportunity to 
present argument in a VA Form 646.  However, a review of the 
claims file shows that the veteran did not file a VA Form 21-
22 ("appointment of veterans service organization as 
claimant's representative") until January 2000.  
Furthermore, the veteran's representative has filed a written 
brief, and the Board finds that the veteran has had ample 
opportunity to advance argument and evidence, and there is no 
prejudice in the Board reviewing his claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at North Monroe Hospital, Monroe, Louisiana, 
on September 1, 1999, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

